UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 3999 John Hancock Investment Trust II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.38% (Cost $3,718,758) Diversified Financial Services 0.38% CBG Florida REIT Corp. (S) 7.114% 05/29/49 CCC 3,900 702,519 Webster Capital Trust IV (P) 7.650 06/15/37 BB+ 3,275 1,346,280 Issuer Shares Value Common stocks 90.14% (Cost $441,849,139) Asset Management & Custody Banks 7.75% Bank of New York Mellon Corp. 849,327 21,861,677 Northern Trust Corp. 176,543 10,154,753 State Street Corp. 436,365 10,154,214 Diversified Banks 6.50% Comerica, Inc. 171,939 2,864,504 U.S. Bancorp 1,103,330 16,373,417 Wells Fargo & Co. 854,488 16,149,823 Diversified Financial Services 6.44% Bank of America Corp. 1,603,316 10,549,819 Citigroup, Inc. 316,168 1,122,396 JPMorgan Chase & Co. 917,829 23,413,818 Regional Banks 58.99% Bank of Marin Bancorp 30,554 608,216 Bank of the Ozarks, Inc. 143,467 3,255,833 BB&T Corp. 774,852 15,334,816 Boston Private Financial Holdings, Inc. 324,755 1,529,714 Bryn Mawr Bank Corp. 383,869 7,132,751 City Holding Co. 85,310 2,193,963 CoBiz Financial, Inc. 578,507 2,748,027 Commerce Bancshares, Inc. 637,462 22,280,171 Cullen/Frost Bankers, Inc. 584,237 25,573,148 F.N.B. Corp. 1,025,447 8,111,484 Fifth Third Bancorp 667,331 1,594,981 First Horizon National Corp. 769,756 7,328,313 First Midwest Bancorp, Inc. 38,485 385,100 Hancock Holding Co. 465,713 12,747,249 Huntington Bancshares, Inc. 1,158,991 3,337,966 IBERIANBANK Corp. 196,544 8,332,560 Independent Bank Corp. 606,192 11,239,263 Investors Bancorp, Inc. (I) 93,370 997,459 KeyCorp. 1,068,547 7,779,204 M&T Bank Corp. 437,638 17,029,467 MB Financial, Inc. 330,975 5,408,540 Pacific Continental Corp. (B) 480,459 5,571,414 Pinnacle Financial Partners, Inc. (I) 101,269 2,393,577 PNC Financial Services Group, Inc. 615,349 20,011,962 Prosperity Bancshares, Inc. 603,071 16,313,747 SCBT Financial Corp. 222,299 5,971,623 Page 1 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Regional Banks (continued) Signature Bank (I) 694,791 $17,849,823 Southcoast Financial Corp. (I) 138,195 421,571 Sterling Bancshares, Inc. 602,245 3,348,621 SunTrust Banks, Inc. 397,910 4,878,683 SVB Financial Group (I) 656,043 13,626,532 SY Bancorp, Inc. 59,052 1,345,774 Synovus Financial Corp. 675,653 2,675,685 TCF Financial Corp. 1,687,359 20,906,688 Texas Capital Bancshares, Inc. (I) 575,938 6,502,622 TriCo Bancshares 377,691 7,607,200 Washington Trust Bancorp, Inc. 401,865 6,574,920 WestAmerica Bancorp. 258,089 11,029,211 Zions Bancorp. 620,379 9,256,428 Thrifts & Mortgage Finance 10.46% Abington Bancorp, Inc. 266,282 1,877,289 Beneficial Mutual Bancorp, Inc. (I) 14,904 142,780 Benjamin Franklin Bancorp, Inc. 94,326 1,020,607 Berkshire Hills Bancorp, Inc. 321,034 7,550,720 Danvers Bancorp, Inc. 37,516 472,327 Dime Community Bancshares, Inc. 265,847 2,671,762 ESSA Bancorp, Inc. 161,539 2,154,930 Flushing Financial Corp. 261,670 2,072,427 Hudson City Bancorp, Inc. 546,190 6,335,804 Northwest Bancorp., Inc. 192,356 3,570,127 Parkvale Financial Corp. 33,000 404,910 People's United Financial, Inc. 1,570,786 25,698,059 WSFS Financial Corp. 115,725 2,985,705 Credit Issuer, description rating (A) Shares Value Convertible Preferred Securities 0.42% (Cost $7,711,480) Diversified Financial Services 0.42% South Financial Group, Inc., 10.00% BB 6,569 1,970,699 Webster Financial Corp., 8.50% BB+ 200 762,500 Preferred Stocks 1.58% (Cost $10,251,703) Diversified Banks 0.15% Wells Fargo & Co., 8.00% A+ 44 794,339 Diversified Financial Services 1.43% Bank of America Corp., 8.20% A- 63 901,109 Bank of America Corp., 8.625% A- 199 2,740,002 Page 2 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) Citigroup, Inc., 8.50%, Ser F BB 356 $3,149,429 Fifth Third Capital Trust V, 7.25% BBB 35 427,675 Fifth Third Capital Trust VI, 7.25% BBB 35 428,381 Fifth Third Capital Trust VII, 8.875% BBB 12 169,016 Par value Issuer, description, Rate, Maturity Value Short-term investments 6.84% (Cost $37,267,281) U.S. Government Agency 6.84% U.S. Treasury Bills, zero coupon, due 06/25/2009 31,900 31,869,627 zero coupon, due 06/18/2009 5,400 5,397,654 Total investments (Cost $500,798,361) 99.36% Other assets and liabilities, net 0.64% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted $5,571,414 or 0.01% of the Fund's net assets as of January 31, 2009. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. The security may be resold, normally to qualified institutional buyers, in transactions exempt from registration.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $500,798,361. Net unrealized appreciation aggregated $40,697,043, of which $145,882,314 related to appreciated investment securities and $105,185,271 related to depreciated investment securities. Page 3 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Page 4 John Hancock Regional Bank Fund Securities owned by the Fund on January 31, 2009 (Unaudited) The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $493,874,711 - Level 2  Other Significant Observable Inputs 41,095,487 - Level 3  Significant Unobservable Inputs 6,525,206 - Total - * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of October 31, 2008 - - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation - (depreciation) ($5,442,835) Net purchases (sales) 5,399,041 - Transfers in and/or out of Level 3 6,569,000 - Balance as of January 31, 2009 $6,525,206 - Risks and uncertainties Small and medium-size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and medium-size companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and medium-size companies stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. Sector risk financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. Page 5 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 0.94% (Cost $3,850,000) Integrated Oil & Gas 0.94% Interoil Corp., Sub Conv Deb (B)(G) 8.000% 05/09/13 B 3,850 2,656,500 Issuer Shares Value Common stocks 99.45% (Cost $365,418,717) Aerospace & Defense 1.03% Aerovironment, Inc. (I) 78,126 2,895,350 Air Freight & Logistics 1.11% HUB Group, Inc. (Class A) (I) 137,500 3,121,250 Airlines 2.97% Allegiant Travel Co. (I) 172,913 6,183,369 Copa Holdings SA, (Class A) 82,000 2,151,680 Apparel Retail 0.41% DSW, Inc. (Class A) (I) 115,000 1,147,700 Apparel, Accessories & Luxury Goods 0.66% Under Armour, Inc. (Class A) (I) 99,770 1,845,745 Application Software 5.03% Concur Technologies, Inc. (I) 260,645 6,435,325 Monotype Imaging Holdings, Inc. (I) 401,901 2,371,216 Tyler Technologies, Inc. (I) 175,694 2,211,987 Ultimate Software Group, Inc. (I) 226,631 3,120,709 Automotive Retail 1.24% O'Reilly Automotive, Inc. (I) 120,000 3,488,400 Biotechnology 4.72% BioMarin Pharmaceutical, Inc. (I) 211,156 4,066,865 Isis Pharmaceuticals, Inc. (I) 157,200 2,221,236 Onyx Pharmaceuticals, Inc. (I) 127,871 3,891,114 OSI Pharmaceuticals, Inc. (I) 86,280 3,071,568 Casinos & Gaming 1.76% Bally Technologies, Inc. (I) 244,256 4,931,529 Coal & Consumable Fuels 0.65% Walter Industries, Inc. 98,666 1,819,401 Communications Equipment 2.42% Comtech Telecommunications Corp. (I) 174,717 6,779,019 Construction & Farm Machinery & Heavy Trucks 3.13% Force Protection, Inc. (I) 1,464,812 8,803,520 Data Processing & Outsourced Services 0.70% Euronet Worldwide, Inc. (I) 196,040 1,970,202 Page 1 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Education Services 0.88% American Public Education, Inc. (I) 63,090 2,470,604 Electrical Components & Equipment 0.28% Fushi Copperweld, Inc. 166,980 783,136 Electronic Equipment & Instruments 0.89% I.D. Systems, Inc. (I)(W) 652,851 2,500,419 Environmental & Facilities Services 0.31% Team, Inc. (I) 44,581 880,475 Fertilizers & Agricultural Chemicals 1.08% Intrepid Potash, Inc. (I) 149,160 3,039,881 Gold 1.62% Eldorado Gold Corp. (I) 300,000 2,325,000 IAMGOLD Corp. 324,611 2,220,339 Health Care Equipment 13.90% Conceptus, Inc. (I) 225,262 3,236,198 Electro-Optical Sciences, Inc. (I) 633,766 3,289,765 Micrus Endovascular Corp. (I) 328,478 3,706,360 NuVasive, Inc. (I) 178,580 6,671,911 ResMed, Inc. (I) 178,084 7,109,542 Senorx, Inc. (I) 482,572 1,206,680 Somanetics Corp. (I) 258,518 3,786,167 Sonosite, Inc. (I) 195,806 3,720,255 Spectranetics Corp. (I) 535,707 1,607,421 Thoratec Corp. (I) 162,580 4,712,840 Health Care Supplies 1.75% Align Technology, Inc. (I) 386,120 3,042,625 Rti Biologics, Inc. (I) 758,766 1,858,977 Health Care Technology 1.20% Allscripts-Misys Healthcare Solutions, Inc. 248,703 2,094,079 Phase Forward, Inc. (I) 93,785 1,266,098 Household Appliances 1.86% iRobot Corp. (I) 688,957 5,236,073 Industrial Machinery 0.50% Flow International Corp. (I) 897,736 1,391,491 Integrated Oil & Gas 2.80% InterOil Corp. (I) 458,408 7,861,697 Internet Software & Services 5.49% Constant Contact, Inc. (I) 532,030 8,124,098 VistaPrint Ltd. (I) 318,368 7,290,627 Investment Banking & Brokerage 2.01% Greenhill & Co., Inc. 86,961 5,654,204 Life Sciences Tools & Services 6.76% AMAG Pharmaceuticals, Inc. (I) 166,113 5,855,483 Exelixis, Inc. 629,763 3,104,732 ICON PLC, SADR 70,000 1,407,000 Page 2 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Life Sciences Tools & Services (continued) Kendle International, Inc. (I) 66,731 $1,274,562 Sequenom, Inc. 331,444 7,345,175 Movies & Entertainment 2.88% Imax Corp. (I) 1,704,960 8,098,560 Oil & Gas Drilling 0.74% Atwood Oceanics, Inc. (I) 125,000 2,081,250 Oil & Gas Equipment & Services 0.90% Dril-quip, Inc. (I) 103,718 2,541,091 Oil & Gas Exploration & Production 1.63% Comstock Resources, Inc. (I) 100,814 3,844,038 Rex Energy Corp. (I) 311,666 744,882 Packaged Foods & Meats 3.31% Green Mountain Coffee Roasters, Inc. (I) 96,158 3,679,005 Smart Balance, Inc. (I) 772,710 5,617,602 Pharmaceuticals 3.40% BioForm Medical, Inc. (I) 712,764 826,806 Inspire Pharmaceuticals, Inc. (I) 1,006,771 3,825,730 Matrixx Initiatives, Inc. (I) 283,386 4,899,744 Property & Casualty Insurance 3.22% Navigators Group, Inc. (I) 67,000 3,439,780 ProAssurance Corp. (I) 118,853 5,616,993 Railroads 1.25% Genesee & Wyoming, Inc. (Class A) (I) 128,936 3,503,191 Regional Banks 4.59% Glacier Bancorp, Inc. 153,204 2,351,681 IBERIANBANK Corp. 117,499 4,980,783 PrivateBancorp, Inc. 118,894 1,733,474 Signature Bank (I) 148,536 3,815,890 Research & Consulting Services 2.47% FTI Consulting, Inc. (I) 67,234 2,757,266 Hill International, Inc. (I) 762,489 4,193,690 Restaurants 0.40% Texas Roadhouse, Inc. (Class A) 146,000 1,113,980 Security & Alarm Services 0.74% Corrections Corp. of America 150,000 2,067,000 Semiconductor Equipment 1.25% Mattson Technology, Inc. (I) 731,966 717,326 Varian Semiconductor Equipment Associates, Inc. (I) 146,821 2,795,472 Semiconductors 3.19% Atheros Communications (I) 199,385 2,394,614 Cavium Networks, Inc. (I) 164,000 1,492,400 Netlogic Microsystems, Inc. (I) 238,604 5,060,791 Page 3 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Specialty Stores 0.92% Hibbett Sports, Inc. (I) 190,011 2,586,050 Systems Software 0.65% NetSuite, Inc. (I) 261,552 1,830,864 Trading Companies & Distributors 0.75% Beacon Roofing Supply, Inc. (I) 165,000 2,100,450 Warrants 0.01% (Cost $0) Health Care Equipment 0.01% Electro-optical Sciences, Inc. (I) 26,639 28,259 Internet Software & Services 0.00% 0 Access Integrated Technologies, Inc. (I) 76,000 0 Total investments (Cost $369,268,717) 100.40% Other assets and liabilities, net (0.40%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. SADR Sponsored American Depository Receipt (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted $2,656,500 or 0.95% of the Fund's net assets as of January 31, 2009. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. (W) The Fund owns 5% or more of the outstanding voting securities of the issuer.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $369,268,717. Net unrealized depreciation aggregated $87,272,456, of which $29,458,278 related to appreciated investment securities and $116,730,734 related to depreciated investment securities. Page 4 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Foreign securities and currencies are valued in U.S. dollars, based on foreign currency exchange rates supplied by an independent pricing service. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. Page 5 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $279,216,370 - Level 2  Other Significant Observable Inputs 123,391 - Level 3  Significant Unobservable Inputs 2,656,500 - Total $ - The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments Other Financial in Securities Instruments Balance as of October 31, 2008 $2,228,380 - Accrued discounts/premiums - - Realized gain (loss) - - Change in unrealized appreciation - (depreciation) Net purchases (sales) - - Transfers in and/or out of Level 3 - - Balance as of January 31, 2009 $2,656,500 - Foreign currency translation The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Concentration Risk Page 6 John Hancock Small Cap Equity Fund Securities owned by the Fund on January 31, 2009 (Unaudited) The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Small and medium size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and mid-cap companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and mid-cap stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. Page 7 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 90.23% (Cost $308,530,267) Aerospace & Defense 0.21% AerCap Holdings NV 104,678 510,829 Application Software 0.74% Net 1 UEPS Technologies, Inc. (I) 130,788 1,756,483 Asset Management & Custody Banks 15.51% Ameriprise Financial, Inc. 85,860 1,730,079 Bank of New York Mellon Corp. 364,591 9,384,572 BlackRock, Inc. 96,589 10,508,883 Janus Capital Group, Inc. 214,470 1,125,968 Northern Trust Corp. 29,149 1,676,650 State Street Corp. 191,350 4,452,715 T. Rowe Price Group, Inc. 285,246 7,867,085 Consumer Finance 2.06% Discover Financial Services 379,218 2,711,409 Visa, Inc. (Class A) 44,139 2,178,259 Diversified Banks 4.56% Mitsubishi UFJ Financial Group, Inc. 400,000 2,218,928 U.S. Bancorp 229,657 3,408,110 Wells Fargo & Co. 273,495 5,169,055 Diversified Financial Services 7.28% Bank of America Corp. 815,777 5,367,813 Citigroup, Inc. 483,651 1,716,961 GlobeOp Financial Services 879,990 882,782 JPMorgan Chase & Co. 363,344 9,268,905 Insurance Brokers 8.63% AON Corp. 315,764 11,699,056 Willis Group Holdings Ltd. 353,052 8,741,568 Investment Banking & Brokerage 12.90% Charles Schwab Corp. 712,212 9,678,961 Goldman Sachs Group, Inc. 67,321 5,434,824 KBW, Inc. 216,150 4,059,297 Lazard Ltd. (Class A) 371,244 9,837,966 Morgan Stanley 76,063 1,538,755 Life & Health Insurance 6.65% Aflac, Inc. 95,277 2,211,379 MetLife, Inc. 280,658 8,063,304 Principal Financial Group, Inc. 156,401 2,594,693 Prudential Financial, Inc. 112,348 2,892,961 Multi-Line Insurance 0.81% HCC Insurance Holdings, Inc. 82,517 1,931,723 Property & Casualty Insurance 14.62% ACE Ltd. 292,970 12,791,070 Axis Capital Holdings Ltd. 237,440 5,760,294 Page 1 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Property & Casualty Insurance (continued) Berkshire Hathaway, Inc. (Class A) (I) 148 13,246,296 Progressive Corp. 232,793 2,828,435 Real Estate Services 0.36% CB Richard Ellis Group, Inc. (Class A) 235,514 847,850 Regional Banks 7.09% Fifth Third Bancorp 289,679 692,333 KeyCorp. 243,887 1,775,497 PNC Financial Services Group, Inc. 170,526 5,545,505 Prosperity Bancshares, Inc. 45,145 1,221,172 Signature Bank 205,120 5,269,533 Sterling Bancshares, Inc. 260,755 1,449,798 SVB Financial Group (I) 17,954 372,905 Synovus Financial Corp. 120,456 477,006 Reinsurance 6.27% PartnerRe Ltd. 155,635 10,198,761 Platinum Underwriters Holdings Ltd. 157,836 4,389,419 Reinsurance Group of America, Inc. 7,244 258,104 Specialized Finance 1.81% Interactive Brokers Group, Inc. (Class A) (I) 280,291 4,280,043 Thrifts & Mortgage Finance 0.73% People's United Financial, Inc. 105,133 1,719,976 Preferred Stocks 1.37% (Cost $3,969,021) Issuer, description Credit rating (A) Shares Value Diversified Financial Services 1.37% Bank of America Corp., 8.20% A- 27,357 388,882 Bank of America Corp., 8.625% A- 78,334 1,079,443 Citigroup, Inc., 8.50%, Ser F BB 150,327 1,331,897 Fifth Third Capital Trust V, 7.25% BBB 15,299 185,118 Fifth Third Capital Trust VI, 7.25% BBB 15,299 185,424 Fifth Third Capital Trust VII, 8.875% BBB 5,197 73,174 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 5.87% (Cost $13,902,848) U.S. Government 5.87% U.S. Treasury Bill Zero 06/11/09 AAA 4,115 4,112,251 U.S. Treasury Bill Zero 06/25/09 AAA 9,800 9,790,597 Total investments (Cost $326,402,136)  97.47% Other assets and liabilities, net 2.53% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 2 John Hancock Financial Industries Fund Securities owned by the Fund on January 31, 2009 (Unaudited) (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (I) Non-income producing security.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $331,772,346. Net unrealized depreciation aggregated $100,881,590, of which $4,547,312 related to appreciated investment securities and $105,428,902 related to depreciated investment securities. Page 3 Notes to portfolio of investments Security valuation Investments are stated at value as of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may 4 include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $213,886,199 Level 2  Other Significant Observable Inputs 17,004,557 Level 3  Significant Unobservable Inputs - - Total * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Foreign currency translation The books and records of the Fund are maintained in U.S. Dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. The Fund may be subject to capital gains and repatriation taxes imposed by certain countries in which they invest. Such taxes are generally based upon income and/or capital 5 gains earned or repatriated. Taxes are accrued based upon net investment income, net realized gains and net unrealized appreciation. Risks and uncertainties Sector risk  financial industry Fund performance will be closely tied to a single sector of the economy, which may underperform other sectors over any given period of time. Financial services companies can be hurt by economic declines, changes in interest rates, regulatory and market impacts. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. Risks associated with foreign investments Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments. For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws. Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers. Investments in foreign securities also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of Funds or other assets of the Fund, political or financial instability or diplomatic and other developments which could affect such investments. Foreign stock markets, while growing in volume and sophistication, are generally not as developed as those in the United States, and securities of some foreign issuers (particularly those located in developing countries) may be less liquid and more volatile than securities of comparable U.S. companies. In general, there is less overall governmental supervision and regulation of foreign securities markets, broker-dealers and issuers than in the United States. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Investment Trust II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
